Name: 2007/429/EC: Commission Decision of 18 June 2007 amending Decision 2005/429/EC establishing a specific monitoring programme related to the recovery of cod stocks (notified under document number C(2007) 2550)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries
 Date Published: 2007-06-21

 21.6.2007 EN Official Journal of the European Union L 160/28 COMMISSION DECISION of 18 June 2007 amending Decision 2005/429/EC establishing a specific monitoring programme related to the recovery of cod stocks (notified under document number C(2007) 2550) (only the Danish, German, English, French, Dutch and Swedish texts are authentic) (2007/429/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), and in particular Article 34c(1) thereof, Whereas: (1) Council Regulation (EC) No 423/2004 (2), lays down measures for the recovery of cod stocks in the Kattegat, the North Sea, the Skagerrak and the Eastern Channel, the West of Scotland and the Irish Sea. (2) Council Regulations (EC) No 27/2005 (3), (EC) No 51/2006 (4) and (EC) No 41/2007 (5), provide for interim fishing effort limitations and additional conditions for monitoring, inspection and surveillance in the context of certain stocks recovery measures applicable to all fisheries likely to catch cod in those waters. (3) Commission Decision 2005/429/EC (6) establishes a specific monitoring programme applicable for a period of two years with the objective of guaranteeing an appropriate level of implementation of the conservation and control measures applicable to fishing activities in relation to the recovery of cod stocks. (4) The specific monitoring programme is necessary for the organisation of operational cooperation between Member States concerned and to allow the Community Fisheries Control Agency to organise joint deployment plans in accordance with Article 9 of Council Regulation (EC) No 768/2005 (7). (5) In order to ensure the continued implementation of conservation and control measures, the specific monitoring programme should be extended for a period of one year. (6) Decision 2005/429/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 2005/429/EC, the words for a period of two years are replaced by the words for a period of three years. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, Ireland, the Kingdom of the Netherlands, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 18 June 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1967/2006 (OJ L 409, 30.12.2006, p. 11). (2) OJ L 70, 9.3.2004, p. 8. Regulation as amended by Regulation (EC) No 441/2007 (OJ L 104, 21.4.2007, p. 28). (3) OJ L 12, 14.1.2005, p. 1. Regulation as last amended by Regulation (EC) 1936/2005 (OJ L 311, 26.11.2005, p. 1). (4) OJ L 16, 20.1.2006, p. 1. Regulation as last amended by Commission Regulation (EC) No 2017/2006 (OJ L 384, 29.12.2006, p. 44). (5) OJ L 15, 20.1.2007, p. 1. Regulation as amended by Commission Regulation (EC) No 609/2007 (OJ L 141, 2.6.2007, p. 33). (6) OJ L 148, 11.6.2005, p. 36. (7) OJ L 128, 21.5.2005, p. 1.